Citation Nr: 1733077	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-28 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder prior to May 14, 2015, and in excess of 70 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted service connection for PTSD, and assigned a 10 percent rating, effective September 30, 2010.

In an April 2012 rating decision, during the pendency of this appeal, the RO increased the initial rating for PTSD to 30 percent, effective September 30, 2010.  

In August 2016, the RO increased the rating for PTSD to 70 percent, effective May 14, 2015.  Because less than the maximum available benefit for a schedular rating was awarded and to the extent that the increases were not awarded for the entirety of the claims period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

Thereafter, in November 2016, the RO denied entitlement to a TDIU. As the issue of an increased rating for PTSD was on appeal at the time of the November 2016 rating decision, the RO added the issue of entitlement to a TDIU to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation).

The issues of entitlement to service connection for liver dysfunction, a gallbladder condition, a spleen condition, kidney disease, balance problems, and small lumps, all claimed as secondary to alcohol abuse related to PTSD, have been raised by the record in a September 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In September 2016, the Veteran stated that he had been treated continuously for PTSD from 1993 to the present by a private physician, Dr. B.R., and indicated that he had previously submitted these treatment records.  However, the record only contains a few pages of records from Dr. B.R. from 2011 and 2012.  Therefore, a remand is necessary to attempt to obtain the identified private medical records as they are potentially relevant to the increased rating claim for PTSD.

The Veteran asserts that he is unable to obtain and maintain substantially gainful employment on account of his service-connected PTSD.  As such, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of an increased initial rating for PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Further adjudicatory action on the TDIU claim will be deferred pending completion of the development sought below with regard to the PTSD claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's relevant VA treatment records since July 2017.

2. Contact the Veteran and request that he fully complete and return the appropriate releases to obtain ALL outstanding private medical treatment records pertaining to his PTSD, including any additional records from Dr. B.R and Cornerstone Psychiatry Associates.  Associate all records obtained with the claims file. 

If any identified records are unavailable or cannot be obtained, inform the Veteran and his representative and give him an opportunity to submit such information. 

3. When the development requested has been completed, and compliance with the requested action has been ensured, again review the claims on appeal on the basis of any additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

